DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 1, after the Title of the invention, “CROSS-REFERENCE TO RELATED APPLICATIONS” is missing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 2, it is not clear “a second indication” refers to a second indication cited in claim 10, line 10.
Claim 12, the phrase “the external condition” lacks antecedent basis.
Claim 15, it is not clear which device is performing the method steps. The Examiner assumes an access node is performing the method steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US 2022/02150829) in view of BHATTACHARJEE et al. (US 2015/0245250) and Gholmieh et al. (US 2009/0257387)
Regarding claims 1 and 15, YOON discloses an apparatus (Fig. 15, Base station), comprising: 
at least one processor (controller 1520), and at least one memory (storage 1530), to cause the apparatus to: 
obtain information regarding a battery level of the terminal device (a terminal transmits a power-related parameter associated with the terminal state to the base station [0103]. The state of the terminal may be determined according to the battery level of the terminal [0075]); and
estimate battery consumption per one carrier component (the base station [the network] may indicate estimated power consumption for each power profile; or information on the estimated power consumption may be included in the power profile configuration [0133]). 
Further, YOON discloses that the terminal may provide the terminal state to the network through UE assistance information or temporary capability information. However, Yoon does not expressly disclose receive a first indication, from a terminal device, indicating that the terminal device is capable of supporting carrier aggregation. 
BHATTACHRJEE teaches system and method for throttling carrier aggregation activation. More specifically, BHATTACHRJEE teaches that a UE 105 may indicate to an eNB 130 that is carrier aggregation capable [0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON with the teaching of BHATTACHRJEE in order to transmit/receive data on multiple CC simultaneously. Thereby, permitting more data to be exchanged between UE and BS.
Further, YOON does not disclose based, at least partly, on the estimated battery consumption and information regarding the battery level, determine a number of additional carrier components to be activated for the terminal device.
Gholmieh teaches fast carrier allocation in multi-carrier system. More specifically, Gholmieh teaches [Fig. 8] that  at step 812 method of 800 can analyze a performance goal of a UE. at 814, method 800 can determine a suitable activity level [e.g., power consumption level] for the UE, based at least in part on the performance goal. At 818, method 800 can generate lower layer commands instructing the UE to take one or more actions pertinent to multi-carrier communication that is the UE is instructed to activate or deactivate an additional carriers [0045, 0056, 0095; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON with the teaching of Gholmieh in order to provide an efficient resource allocation while conserving UE battery life [Abstract].
Further, Gholmieh teaches [Fig. 13] a processor 1390 operation at access point 1305  associated with memory units (not shown) that store program codes and data and the program code are configured, with the at least one processor [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a processor and a memory that includes instruction in the system of YOON as suggested by Gholmieh. The benefit using computer readable device is that programs can be changed and upgraded and new futures are added easily than hardware changes.

Regarding claim 10, YOON discloses an apparatus (Electronic device 101; Fig. 1A), comprising: 
-3-at least one processor (processor 120), and at least one memory (memory 130) including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (the memory 130 may store various data used by processor 120 of electronic device 101. The data may include program 140… [0036; 0037; 0056-0057]), to cause the apparatus to: 
receive, from the access node, a request for information regarding a battery level of the apparatus (the terminal may receive information on power-related parameters from the base station [Figs. 2 and 3: steps 210 and 310]); 
transmit, to the access node, a second indication comprising information regarding the battery level of the apparatus (a terminal (the electronic device) transmits a power-related parameter associated with the terminal state to the base station [0103]. The state of the terminal may be determined according to the battery level of the terminal [0075]). 
Further, YOON discloses that the terminal may provide the terminal state to the network through UE assistance information or temporary capability information. However, Yoon does not expressly disclose receive a first indication, from a terminal device, indicating that the terminal device is capable of supporting carrier aggregation. 
BHATTACHRJEE teaches system and method for throttling carrier aggregation activation. More specifically, BHATTACHRJEE teaches that a UE 105 ,ay indicate to an eNB 130 that is carrier aggregation capable [0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON with the teaching of BHATTACHRJEE in order to transmit/receive data on multiple CC simultaneously. Thereby, permitting more data to be exchanged between UE and BS.
Further, YOON does not disclose based, at least partly, on the estimated battery consumption and information regarding the battery level, determine a number of additional carrier components to be activated for the terminal device.
Gholmieh teaches fast carrier allocation in multi-carrier system. More specifically, Gholmieh teaches [Fig. 8] that  at step 812 method of 800 can analyze a performance goal of a UE. at 814, method 800 can determine a suitable activity level [e.g., power consumption level] for the UE, based at least in part on the performance goal. At 818, method 800 can generate lower layer commands instructing the UE to take one or more actions pertinent to multi-carrier communication that is the UE is instructed to activate or deactivate an additional carriers [0045, 0056, 0095; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON with the teaching of Gholmieh in order to provide an efficient resource allocation while conserving UE battery life [Abstract].

Regarding claim 3, YOON discloses wherein the information regarding the battery level of the terminal device is obtained by transmitting a request to the terminal device and receiving, from the terminal device, a second indication comprising the information regarding the battery level of the terminal device (the terminal (the electronic device) transmits a power-related parameter associated with the terminal state to the base station [0103]. The state of the terminal may be determined according to the battery level of the terminal [0075]).

Regarding claim 6, YOON in view of BHATTACHARJEE and Gholmieh disclose all the claim limitations as stated above. Further, Gholmieh teaches wherein the number of additional carrier components to be activated is additionally based on a buffer status of the terminal device (the network loading measure is determined by total power or by UE throughput, buffer status…[claim 13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON with the teaching of Gholmieh in order to provide an efficient resource allocation while conserving UE battery life [Abstract].

Regarding claims 7, 11 and 12, YOON in view of BHATTACHARJEE and Gholmieh disclose all the claim limitations as stated above. Further, YOON discloses wherein the apparatus is further caused to transmit a request to the terminal device to indicate an external context of the terminal device (the state of the terminal may include a state in which charging is in progress and a state in which charging is not in progress [0074, 0080]).

Regarding claim 9, YOON discloses wherein the apparatus comprises an access node  (Fig. 15, Base station).

Regarding claim 13, YOON discloses wherein the apparatus is further caused to transmit the second indication periodically (the terminal may transmit a power-related parameter associated with the terminal state to the base station when the state of the terminal is changed or according to a preset period [0103]).  

Regarding claim 14, YOON discloses wherein the apparatus comprises a terminal device (Electronic device 101; Fig. 1A).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON in view of BHATTACHARJEE and Gholmieh as applied to claim 1 above, and further in view of Archer et al. (US 2009/0300399).
YOON in view of BHATTACHARJEE and Gholmieh disclose all the claim limitations as stated above. Further, Archer teaches wherein battery consumption is estimated based on historical data received from a plurality of terminal devices (0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON in view of BHATTACHARJEE and Gholmieh with the teaching of Archer in order to provide the most effective power reduction techniques, thereby conserving valuable computing resources [0012].

Claim(s)  4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON in view of BHATTACHARJEE and Gholmieh as applied to claim 1 above, and further in view of WANG et al. (US 2022/0006714).
YOON in view of BHATTACHARJEE and Gholmieh disclose all the claim limitations as stated above, except for wherein the information regarding the battery level of the terminal device is obtained as a prediction; the prediction is obtained from a trained machine learning method.
WANG teaches method and apparatus for prediction of device failure. More specifically, WANG teaches an operator node may determine a predicted battery level based on a prediction model for battery level and current power consumption data. A machine learning algorithm can be used to train the prediction model [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify YOON in view of BHATTACHARJEE and Gholmieh with the teaching of Wang in order to improve the service capability exposure [0008].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CARRASCO (US 2022/0179381) discloses Equipment, System and Method for optimally managing energy in a network for domestic and industrial use.
Song et al. (US 2022/0011850) discloses unified power management.
Constien et al. (US 2010/0235007) discloses methods and apparatus for modeling monitoring, simulation and controlling power consumption in battery-operated devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	July 22, 2022